
	

113 SRES 496 ATS: Relative to the death of the Honorable Alan John Dixon, former United States Senator for the State of Illinois.
U.S. Senate
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2014
			Mr. Durbin (for himself, Mr. Kirk, Mr. Reid, Mr. McConnell, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Walsh, Mr. Udall of New Mexico, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Alan John Dixon, former United States Senator for the State
			 of Illinois.
	
	
		Whereas Alan John Dixon was born in Belleville, St. Clair County, Illinois on July 7, 1927, served
			 in the United States Navy Air Corps in 1945, graduated from the University
			 of Illinois in 1949, graduated Washington University School of Law located
			 in St. Louis, Missouri in 1949, passed the Illinois bar in 1949, and then
			 commenced practice in Belleville;Whereas Senator Dixon married his wife, Joan Louise Jody Fox, in 1954;Whereas Senator Dixon is survived by his wife, Joan; 2 daughters, Stephanie Yearian of Waterloo,
			 Illinois, and Elizabeth Megaw of Fairfax, Virginia; 1 son, Jeffrey Dixon
			 of Chicago, Illinois; 8 grandchildren; and 6 great-grandchildren;Whereas Senator Dixon was elected Belleville, Illinois, Police Magistrate in 1949;Whereas Senator Dixon served in the Illinois House of Representatives from 1951–1963, in the
			 Illinois Senate from 1963–1971, and as Minority Whip of the Illinois
			 Senate from 1964–1971;Whereas Senator Dixon served as Illinois Treasurer from 1971–1977 and Illinois Secretary of State
			 from 1977–1981;Whereas Senator Dixon was first elected to the United States Senate in 1980 and served until 1993;Whereas Senator Dixon continued to serve his country as chair of the Defense Base Closure and
			 Realignment Commission from 1994–1995;Whereas Senator Dixon served the State of Illinois for 42 years;Whereas Senator Dixon was the first statewide Democrat in Illinois to make full disclosure of his
			 net financial worth and began the tradition in Washington of bipartisan
			 Illinois Congressional lunches; andWhereas his impeccable honesty, willingness to reach across the aisle and across Illinois, and
			 leadership in the State earned him the nickname Al the Pal: Now, therefore, be it
		
	
		That—
			(1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Alan John Dixon, former member of the United States Senate;(2)the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased; and(3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of
			 the Alan John Dixon.
			
